      Case 1:14-cr-00476-ILG Document 226 Filed 02/05/19 Page 1 of 1 PageID #: 2419
       Case l:14-cr-00476-ILG Document 224 Filed 02/04/19 Page 1 of 1 PagelD #: 2416

PROB 22                                                                                                            DOCKET NUMBER (Tran. Court)
(Rev. 2/88)
                                                                                                                        0207 1:14CR00476

                           TRANSFER OF JURISDICTION r                                                              DOCKET NUMBER (Rec. Court)



NAME AND ADDRESS OF FR0BATI0NER/SUPEF8V«lSfiEU^EeEASEE                      DISTRICT                               DIVISION
                                           IN CLERK'S OFFICE
                                    US DISTRICT COURT E.D.N.Y.              Eastern District Of New York

                                                                            NAME OF SENTENCING JUDGE
Robert Bandfield                     .      CCD n c oniQ            jl.
11761 Southeast 129th Avenue                         ^              ^                          Hon. I Leo Glasser, USDJ
Happy Valley Oregon 97086                                                   DATES OF PROBATION/       FROM                    TO
                                    BROOKLYN OFFICE                         SUPERVISED RELEASE
                  K
                                                                                                        Date Received         Date of Expiration
OFFENSE
Count 3:
MONEY LAUNDERING CONSPIRACY
18 U.S.C. § 1956(h), 18 U.S.C. § 1956(a)(1)
Not more than 20 years imprisonment/$250,000 fine
(Class C Felony)
PART 1 - ORDER TRANSFERRING JURISDICTION



UNITED STATES DISTRICT COURT FOR THE                     EASTERN            DISTR1CT.0F           NEW YORK




         IT IS HEREBY ORDERED that, pursuant to 18 U.S.C. 3605, thejurisdiction of the probationer
   or supervised releasee named above be transferred with the records of this Court to the United States
   District Court for the District of Oregon                                                                 upon that Court's order
   of acceptance of jurisdiction. This Court hereby expressly consents that the period of probation or
   supervised release maybe changed by the District Court to which this transfer is made without further
    inquiry of this court.*


                                                                                   s/I. Leo Glasser, USDJ
                                         Date                                                 United StatesDistrict Judge

*This sentence may be deleted in the discretion ofthe transferring Court.
FART 2 - ORDER ACCEPTING JURISDICTION



UNITED STATES DISTRICT COURT FOR THE                                        DISTRICT OF             OREGON




          IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised
    releasee be accepted and assumed by this Court from and after the entry of this order.




                Effective Date                                                      United States District Judge
